DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 14-17 of copending Application No. 16/610,423 (reference application). 
Regarding claims 1-8, 10-15, although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims, in combination, are fully encompassed by the presently examined claims, in combination.  The second polymer for a liquid crystal alignment agent including one or more repeating units selected from the group consisting of a repeating unit represented by one of Chemical Formulae 4 to 6 of the conflicting claim 1, is the same as the polymer for a liquid crystal alignment agent comprising one or more repeating units selected from the group consisting of a repeating unit represented by one of Chemical Formulae 1 to 3 of X4-X6 = X1-X3, R3-R4 = R1-R2, Y4-Y6 = Y1-Y3, the Chemical Formula 13 of the conflicting claim 1 being the same as the Chemical Formula 4 of the presently examined claim 1, where R’ = R3.  Additionally, the Chemical Formula 11 of the conflicting claim 1 is the same as the Chemical Formula 14 of the presently examined claim 7, where R15-R16 = R5-R6, L2 = L1, and y = z.
Regarding claim 9, although the conflicting claims are silent regarding the polymer for a liquid crystal alignment agent having a weight average molecular weight of 1,000 g/mol to 200,000 g/mol, such a feature was already common in the art at the time, included for the purpose of providing the desired combination of film strength and ease of processing.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 1, 5-7 are objected to because of the following informalities.  The labels in many of the chemical formulae are blurred due to a lack of sufficient resolution, to the extent that many of them are illegible, meaning that they cannot be deciphered without referring to the printed publication US 20200002478.  Appropriate correction is required.
Furthermore, in claim 5, line 2 should be rewritten as: - - Chemical Formula 4 includes one or more divalent organic groups selected from the group  consisting - - in order to be consistent with the terminology of claim 1 upon which claim 5 depends. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
a)	It is unclear in Chemical Formula 4 of claim 1, and hence Chemical Formulae 4-1, 4-2 and 4-3 of dependent claim 5, how R3 is covalently bonded to A and the aromatic rings.  While it is clear that hydrogen can only have a valency of 1 and hence can only be covalently bonded to A, and not the aromatic rings, the valency of the alkyl group having 1-10 carbon atoms depends on the number of covalent linkages to A and the aromatic rings, with carbon being tetravalent, and it is unclear how the alkyl group is covalently bonded to A and the aromatic rings.  Furthermore, when R3 is hydrogen, it is unclear how A can be oxygen which only has a valency of 2 since hydrogen only has a valency of 1.  
b)	It is unclear in dependent claim 7, what the term “Z” which is a capital Z, in line 26, and is an integer of 1 to 10, refers to, when the “z” in the preceding lines 24-25, is a lower case z, and in the parent claim 1, Z1-Z4 are either nitrogen or carbon.
c)	Furthermore, in dependent claim 7, in the instance where k and m in line 27, are both 0, and in the instance where n in line 28 is 0, Y4 to Y6 and hence the corresponding Chemical Formulae 11-13, are rendered indefinite.
	Correction and/or clarification with relevant citation(s) from the specification are required.  Claims 2-12 depend on claim 1.  Claims 8, 13-15 depend on claim 7.



If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782